         Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Union Pacific Railroad Company,               No. CV-19-01439-PHX-DJH
10                     Plaintiff,                      ORDER
11       v.
12       Cody Perry, et al.,
13                     Defendants.
14
15             This matter is before the Court on Defendants’ Motion for Partial Summary
16   Judgment (Doc. 49). Plaintiff Union Pacific Railroad Company (“Union Pacific”) filed a

17   Response (Doc. 56) and Defendants filed a Reply (Doc. 59). This action arises out of an
18   accident between a Union Pacific train and a dairy truck owned by Hein Hettinga Dairy

19   Farm (the “Dairy”) and operated by its employee, Cody Perry.

20   I.        Background1
21             Union Pacific and the Dairy entered into a Private Road Crossing Agreement in
22   October of 2010 (the “Agreement”) for a private crossing used primarily by employees of

23   the Dairy in rural Yuma County, Arizona. (Doc. 49-1 at 6-15). The Agreement lays out

24   each party’s obligations with respect to maintaining the roadway and approaches to the

25   railway tracks. The Agreement also includes an indemnification clause that requires the

26   Dairy to indemnify Union Pacific for any loss “regardless of whether such Loss is caused
27   solely or contributed to in part by the negligence of [Union Pacific].” (Id. at 12-13). The
28   1
       The general facts in this matter are undisputed by virtue of Union Pacific’s failure to
     attach any exhibits or evidence to their Response.
      Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 2 of 11



 1   Agreement also provides that the Dairy is responsible for any modifications or repairs to
 2   the road on either side of the track that extended beyond one foot outside of each rail. The
 3   Agreement provides that Union Pacific is responsible for repairs within one foot of each
 4   rail, and for the area between the tracks. (Id.) In 2016, Union Pacific repaved the crossing
 5   with new asphalt. Defendants allege that the repaving was the primary cause of the
 6   accident. (Doc. 49).
 7          On January 4, 2017, Perry was operating a new 2016 Dodge RAM 4500 and pulling
 8   a 2002 trailer used for the dairy operation. Perry was crossing the railroad tracks near the
 9   Aztec Road Crossing in Dateland, Arizona when his truck became “high centered” and
10   stuck on the tracks. (Doc. 49 at 2). Perry attempted many maneuvers to free the vehicle.
11   However, he was unable to move forward or backwards as his wheels were simply spinning
12   directly on top of the tracks. (Doc. 49-5). Perry tried to call 911, but he had no cellular
13   service in this rural area. (Id.) Perry testified that he attempted many other ways to free
14   the truck by trying to unhitch the trailer from the truck, including using a jack, metal bars,
15   shovel handles, and broomsticks, all to no avail. (Id. at 55). Next, he decided to run to a
16   barn he knew was nearby to find a tractor to push the truck off the tracks, but though he
17   found one, it would not start. (Id.) Perry admits that he “started to panic” at this point.
18   Perry started running back toward the farm in an attempt to locate anyone who could help.
19   He came across another farm employee who was driving a feed truck. Perry waved the
20   driver down, but the driver only spoke Spanish, and Perry only speaks English. (Id. at 63).
21   While Perry was trying to explain the situation to the driver of the feed truck, he heard the
22   train whistle and saw the train approaching at “full speed.” Moments later, the train crashed
23   into the truck, causing more than $75,000.00 in damage to the Dairy truck and over
24   $830,000.00 in damage to the train.
25          An Arizona Crash Report prepared by the Yuma County Sheriff’s Office on January
26   4, 2017 found “no improper action” by either Perry or the train conductor, and no citations
27   were issued. (Doc. 49-4). The Report indicated that the “road service condition” was a
28   contributing factor to the crash. In addition to this Report, Defendants hired a roadway


                                                 -2-
      Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 3 of 11



 1   design expert and an accident causation and reconstruction expert. Andrew Kwasniak,
 2   offered as an expert in roadway engineering and design, completed a report finding that the
 3   repairs to the crossing made by Union Pacific in 2016 violated federal guidelines and that
 4   the crash would probably not have occurred had the railroad crossing been designed and
 5   maintained properly. (Id. at 14). Kevin Walsh conducted a reconstruction of the accident.
 6   Walsh opined that the railway crossing approaches violated the standards set forth by the
 7   American Association of State Highway and Transportation Officials (“AASHTO”). (Doc.
 8   49-2 at 4). Walsh concluded that even though Perry’s trailer landing jack was not fully
 9   stowed, the truck and trailer would have had no trouble negotiating this crossing had it
10   conformed to AASHTO guidelines. (Id.)
11          Also submitted with Defendants’ Motion, but not by Union Pacific, is a deposition
12   transcript from Union Pacific’s in-house expert Cynthia Thompson. (Doc. 49 at 6). Union
13   Pacific disclosed Thompson as an expert on “what the expectation of driver behavior would
14   be at a road crossing,” but did not disclose any written reports or other materials. (Id.) She
15   testified that she had no experience driving a truck and trailer, has never done a pre-trip
16   inspection of a truck, has never attended training classes on truck operations, she was not
17   aware of the type of truck and trailer Perry was driving, and she was not aware of the type
18   of railroad crossing involved. (Doc. 49-6). She further testified that she had not read the
19   transcript of Perry’s deposition and was not aware of the particular facts of this case. It
20   appears that she was offered solely to opine that a commercial driver is expected to operate
21   his truck through a railroad crossing without stopping and, that if the truck does get stuck,
22   a driver must immediately contact emergency assistance. (Id. at 4). While acknowledging
23   that cell service may be unavailable at many rural railroad crossings, Thompson stated she
24   did not have an opinion on what a driver should do if they are stuck on a crossing with no
25   way to call for assistance. (Id.)
26          Union Pacific alleges three causes of action, all arising under Arizona state law:
27   Negligence, Negligence Per Se, and Breach of Contract. (Doc. 1). Defendants filed a five
28   Count Counterclaim, all arising under Arizona state law, that is not subject to the present


                                                 -3-
      Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 4 of 11



 1   Motion. (Doc. 7). Defendants allege that Union Pacific violated the Agreement when they
 2   repaved the crossing, exceeding the area within one foot of each rail. Defendants assert
 3   that this repair made the approaches too steep and is the reason that Perry’s truck became
 4   stuck on the tracks. (Doc. 49). Union Pacific argues that Defendants are liable to pay the
 5   costs of the damages regardless of whether it was partially or fully at fault, pursuant to the
 6   indemnification clause. (Doc. 56).
 7   II.      Legal Standards
 8            The Court may grant summary judgment “if the movant shows that there is no
 9   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
10   of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
11   (1986); Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir. 1994). The
12   materiality requirement means “[o]nly disputes over facts that might affect the outcome of
13   the suit under the governing law will properly preclude the entry of summary judgment.”
14   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[S]ummary judgment will not
15   lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a
16   reasonable jury could return a verdict for the nonmoving party.” Id.
17            The moving party bears the initial burden of identifying the portions of the record,
18   including pleadings, depositions, answers to interrogatories, admissions, and affidavits that
19   it believes demonstrates the absence of a genuine issue of material fact. Celotex Corp.,
20   477 U.S. at 323. If the moving party meets its initial burden, the opposing party must
21   establish the existence of a genuine dispute as to any material fact. See Matsushita Elec.
22   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–86 (1986). “A fact is material if it
23   might affect the outcome of the case, and a dispute is genuine if a reasonable jury could
24   find for the nonmoving party based on the competing evidence.” Hunton v. Am. Zurich
25   Ins. Co., 2018 WL 1182552, at *1 (D. Ariz. Mar. 7, 2018). “[T]he non-moving party’s
26   evidence is to be taken as true and all inferences are to be drawn in the light most favorable
27   to the non-moving party.” Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285, 1289 (9th Cir.
28   1987).


                                                  -4-
         Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 5 of 11



 1
 2   III.     Analysis
 3            Defendants move for summary judgment on all three counts in Union Pacific’s
 4   Complaint. None of the parties moved for summary judgment on any of Defendants’
 5   Counterclaims. Defendants argue that there are no material facts in dispute that would
 6   preclude the entry of judgment in their favor. (Doc. 49). In its Response—which is 9
 7   pages long, does not include any exhibits or affidavits, and contains only a single out of
 8   circuit citation to case law for the summary judgment standard—Union Pacific essentially
 9   concedes, by failing to respond to many of Defendants’ facts and arguments. (Doc. 56)2.
10   Moreover, as Union Pacific offers no exhibits to refute the Defendants’ causation and
11   engineering design experts, those reports are uncontroverted. With this in mind, the Court
12   will analyze the three counts in turn.
13            A.     Negligence
14            To establish a claim for negligence under Arizona law, “a plaintiff must prove four
15   elements: (1) a duty requiring the defendant to conform to a certain standard of care; (2) a
16   breach by the defendant of that standard; (3) a causal connection between the defendant’s
17   conduct and the resulting injury; and (4) actual damages.” Gipson v. Kasey, 150 P.3d 228,
18   230 (Ariz. 2007) (en banc). The first element, whether a duty exists, is a matter of law for
19   the court to decide. Markowitz v. Ariz. Parks Bd., 706 P.2d 364, 368 (Ariz. 1985).
20   “Whether the defendant owes the plaintiff a duty of care is a threshold issue; absent some
21   duty, an action for negligence cannot be maintained.” Gipson, 150 P.3d at 230.
22            Under Arizona law, various categories of relationships can give rise to a duty of
23   care. “These include, but are not limited to, the landowner-invitee relationship, Markowitz,
24   706 P.2d at 369; the tavern owner-patron relationship, Brannigan v. Raybuck, 667 P.2d
25   213, 216 (1983); and those special relationships . . . that create a duty to control the actions
26   of another, Ontiveros v. Borak, 667 P.2d 200, 211 (1983).” Gipson, 150 P.3d at 230. If
27   the plaintiff cannot establish that defendant owes a duty of care, there can be no material
28
     2
         The Response also contains numerous spelling and citation errors.

                                                  -5-
         Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 6 of 11



 1   facts in dispute as to whether the duty was breached and the action must be dismissed. Id.
 2           Union Pacific alleges in its Complaint that Defendants were negligent in the
 3   operation of the truck and that this negligence was a proximate cause of the collision and
 4   damages. (Doc. 1 at 5-6). Defendants argue that Union Pacific has not established that
 5   Perry owed a duty of care, and therefore, the Court must enter summary judgment in their
 6   favor. (Docs. 49 and 59).
 7           In its Response, Union Pacific argues that “for purposes of the pending summary
 8   judgment motion . . . Plaintiff need not prove its entire case.” (Doc. 56 at 3). Without
 9   providing any legal authority as to the existence of a duty of care in this specific situation
10   or in general, Union Pacific argues that “Perry is an experienced driver and held a CDL
11   license.” It further argues that “Mr. Perry and the Dairy, as his employer, owed a duty to
12   Union Pacific and the community to ensure that Mr. Perry operated his vehicle in a safe
13   manner.” (Doc. 56 at 3). Next, Union Pacific argues that its sole expert witness, Cynthia
14   Thompson, established the standard of care for a commercial truck driver when stating in
15   her deposition that “[w]hen they are approaching a road crossing, they are expected to be
16   able to operate through the crossing in its entirety with sufficient clearance without
17   stopping.” (Id. 56 at 5)3. Union Pacific concedes that Ms. Thompson has “never actually
18   driven a commercial truck or trailer.” Id. Union Pacific concludes this section by stating:
19           It is Plaintiff’s position that Mr. Perry acted negligently in failing to have the
20           truck hitch fully stowed at the time of the incident and in failing to promptly
             notify the authorities or the Railroad that his truck and trailer were stalled on
21           the tracks. Mr. Perry’s testimony, and that of Ms. Thompson’s, create issues
22           of material fact as to what actually happened on the day of the incident, and
             whether Mr. Perry could have acted differently to prevent the incident from
23           occurring.
24
25   (Id. at 5).

26           Union Pacific has not shown how this single statement from Ms. Thompson in her

27   deposition establishes the duty of care as a matter of law as they provide no case law on

28   3
      Union Pacific does not provide the testimony of its own retained expert witness, but rather
     cites to Defendants’ evidence.

                                                   -6-
      Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 7 of 11



 1   this issue. Therefore, Union Pacific has not met its burden of establishing the first element
 2   of its negligence claim. Contrary to its assertion that it “need not prove its entire case,”
 3   this is not the standard for defeating a motion for summary judgment. See Matsushita Elec.
 4   Indus. Co., 475 U.S. at 585–86. As Union Pacific has not established that a duty exists as
 5   a matter of law, there cannot be material facts in dispute as to whether Defendants breached
 6   that duty. Therefore, Defendants’ Motion for Summary Judgment as to the Negligence
 7   claim will be granted.
 8          B.     Negligence Per Se
 9          In Count Two, Union Pacific alleges that Perry committed negligence per se when
10   he violated “the Arizona Transportation Code.” (Doc. 1 at 6). Defendants also seek
11   summary judgment on this claim, arguing that Union Pacific cannot establish the necessary
12   elements.
13          “A violation of an ordinance or statute forbidding a party to do a certain act is
14   negligence per se.” Deering v. Carter, 376 P.2d 857, 860 (1962). Moreover, a claim for
15   negligence per se must be based on a statute enacted “for the protection and safety of the
16   public.” Steinberger v. McVey ex rel. Cty. of Maricopa, 318 P.3d 419, 433 (Ariz. Ct. App.
17   2014). The violation of a statute itself does not establish negligence per se. For instance,
18   “driving in excess of definitely specified speed limits is not negligence per se for the reason
19   that the statute provides that exceeding such limits is only prima facie evidence of
20   negligence.” Deering, 376 P.2d at 860.
21          As an initial matter, Union Pacific’s Complaint on this count is very sparse. The
22   only reference to a statute being violated, a requirement of negligence per se, is a single
23   sentence alleging that “Defendants violated the Arizona Transportation Code.” (Doc. 1 at
24   6). Therefore, Defendants correctly point out in their Motion that they have no way defend
25   against this claim because Union Pacific has not even alleged the violation of a particular
26   statute, let alone a statute that expresses “rules of conduct in specific and concrete terms as
27   opposed to general or abstract principles.” (Doc. 49 at 11). It is certainly unreasonable to
28   believe that Defendants should have been prepared to defend this claim based on every


                                                  -7-
      Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 8 of 11



 1   single section of the Arizona Transportation Code, which spans 30 chapters and thousands
 2   of pages. A.R.S. §§ 28-101–9558.
 3            Union Pacific argues in its Response, apparently for the first time, that its negligence
 4   per se claim is based on a violation of A.R.S. § 28-873. (Doc. 56 at 6). As noted previously,
 5   discovery in this matter ended 18 months ago, and the time to amend the Complaint has
 6   long passed. It is unreasonable and prejudicial for Union Pacific to put Defendants on
 7   notice of the basis for this claim for the first time in a response to a Motion for Summary
 8   Judgment. The claim also falls short of Rule 8 pleading standards, and for these reasons it
 9   fails.
10            However, even assuming this statute was the basis for this claim, the Court finds
11   that Union Pacific has not established that Perry violated it. A.R.S. § 28-873 provides that,
12   “except if necessary to avoid conflict with other traffic or if in compliance with law or the
13   directions of a police officer or traffic control device, a person shall not stop, stand or park
14   a vehicle in any of the following places: (9) Within fifty feet of the nearest rail or a railroad
15   crossing or within eight feet six inches of the center of any railroad track.” Union Pacific
16   does not allege that Perry intentionally parked his truck on the railway. What Union Pacific
17   does argue is that Perry parked on the railroad tracks in violation of Arizona law. (Doc. 56
18   at 7). However, as Union Pacific argues in their Response, the Court must “give effect to
19   the intent of the legislature . . . to prohibit stopping in the specified places for purposes
20   other than those which constitute normal and lawful incidents of driving.” (Doc. 56 at 6)
21   (citing Alaface v. National, 181 Ariz. 586, 592 (Ariz. Ct. App. 1994); Smith v. Bowman,
22   544 P.2d 246, 247 (Ariz. Ct. App. 1976).
23            There is no evidence that Perry intentionally “park[ed] a vehicle” on the railroad
24   crossing. Nor has Union Pacific provided any legal authority that a truck becoming
25   unintentionally stuck violates the statute. Contrary to Union Pacific’s arguments that these
26   issues should be addressed at trial, it has not established, by evidentiary exhibits or legal
27   authority, an existence of material fact that precludes the Court from entering judgment.
28   Therefore, the Court grants Defendants’ Motion on this claim.


                                                    -8-
         Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 9 of 11



 1            C.    Contract Claim
 2            Defendants argue that Union Pacific’s contract claim fails because the
 3   indemnification clause is void as a matter of law and that the Agreement is invalid as a
 4   result of Union Pacific’s material breaches of the Agreement. (Doc. 49 at 14). Union
 5   Pacific argues that the indemnification clause is valid under Arizona law and that fact
 6   issues remain on the issue of the breach of the contract. (Doc. 56).
 7            To succeed on a breach of contract claim, a party must prove the existence of a
 8   contract between the parties, a breach of contract terms and resulting damages. See
 9   Coleman v. Watts, 87 F. Supp. 2d 944, 955 (D. Ariz. 1998) (citing Clark v. Compania
10   Ganadera de Cananea, S.A., 387 P.2d 235, 237 (Ariz. 1963)). “For an enforceable
11   contract to exist, there must be an offer, an acceptance, consideration, and sufficient
12   specification of terms” to ensure the parties understand their obligations thereunder.
13   Contempo Const. Co. v. Mountain States Tel. & Tel.Co., 736 P.2d 13, 15 (Ariz. Ct. App.
14   1987). “A contract should be read in light of the parties’ intentions as reflected by their
15   language and in view of all the circumstances. If the intention of the parties is clear from
16   such a reading, there is no ambiguity.” Smith v. Melson, Inc., 659 P.2d 1264, 1266 (Ariz.
17   1983).
18            The Agreement’s indemnification clause requires the Dairy to indemnify Union
19   Pacific for any loss “regardless of whether such Loss is caused solely or contributed to in
20   part by the negligence of [Union Pacific].”       (Id. at 12-13).      Defendants argue that
21   indemnification clauses such as these are invalid under federal and state law.4 Defendants
22   also argue that the “Arizona Supreme Court has invalidated indemnity clauses in private
23   crossing agreements with railroads,” and cite to S. Pac. Co. v. Gila River Ranch, Inc., 460
24   P.2d 1, 2 (1969). However, that case stands for the conclusion that “contracts of indemnity
25   will not be constructed to cover losses to the indemnitee caused by his own negligence
26   unless such intention is expressed in clear and unequivocal terms.” Id. (emphasis added).
27
     4
       As the parties agree that all of the claims in this lawsuit are brought under Arizona law,
28   the Court will not consider the Fourth Circuit case cited by Defendants for this proposition.
     (Doc. 49 at 14).

                                                 -9-
     Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 10 of 11



 1   Therefore, the issue is whether this type of indemnification clause “is expressed in clear
 2   and unequivocal terms.” Id.
 3          Here, the Agreement provides that the Dairy must indemnify Union Pacific for any
 4   loss “regardless of whether such Loss is caused solely or contributed to in part by the
 5   negligence of [Union Pacific].” Defendants do not attempt to argue that this provision is
 6   not “expressed in clear and unequivocal terms.” Moreover, the Defendants do not argue
 7   that the Agreement was entered into under duress, or is somehow voidable. Without any
 8   evidence to the contrary, the Court must presume, based on the plain language of the
 9   Agreement, that the parties clearly and unequivocally included a contractual provision in
10   the Crossing Agreement which provides indemnification for the railroad’s own negligence.
11   Therefore, the Court finds that this provision is not unenforceable as a matter of law.
12          As to Defendants’ argument that Union Pacific’s actions in maintaining the crossing
13   breached the Agreement, Defendants argue the following:
14          “In addition, Union Pacific initially violated the contract by modifying the
15          roadway beyond one foot from the tracks, so this breach of contract excuses
            [the Dairy] from the indemnity clause. When one party initially materially
16          breaches a contract, the other party is excused from performance under that
17          contract. RAJI (Civil) 6th, Contract 9 (Failure of Consideration/Material
            Breach), at 11 (2020). The affirmative defense of failure of
18          consideration/material breach applies in this case and renders the indemnity
19          clause unenforceable by Union Pacific.”

20
     (Doc. 49 at 14). Union Pacific argues that it repaired the crossing at the request of
21
     Defendants, and therefore no breach occurred. (Doc. 56). As to this issue, the parties have
22
     not provided sufficient evidence or legal authority to support their arguments. The Court
23
     cannot proceed to determine whether a breach occurred without additional supporting
24
     evidence. Therefore, the Motion for Summary Judgment as to Count Three of the
25
     Complaint is denied.
26
     IV.    Conclusion
27
            Union Pacific’s arguments that it “takes issue with Defendants facts,” and that it
28
     will prove its case “at the time of trial,” are without merit. “At the pleading stage, general


                                                 - 10 -
     Case 2:19-cv-01439-DJH Document 63 Filed 08/26/21 Page 11 of 11



 1   factual allegations of injury resulting from the defendant’s conduct may suffice, for on a
 2   motion to dismiss we presume that general allegations embrace those specific facts that are
 3   necessary to support the claim.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).
 4   However, this case is far past the pleading stage. This matter was filed on March 1, 2019.
 5   (Doc. 1). The parties participated in discovery and the discovery deadline passed over 18
 6   months ago on January 31, 2020. (Doc. 26). The time for resting on the allegations in the
 7   Complaint has long since passed. See id. (In response to a summary judgment motion, the
 8   plaintiff can no longer rest on mere allegations, but must set forth facts by affidavit or other
 9   evidence). Union Pacific has not established a genuine dispute of material facts on its
10   negligence and negligence per se claims, and thus, Defendants are entitled to summary
11   judgment on these claims. The Court does not have sufficient evidence from the parties to
12   determine the contract claim, and thus, Defendants have not met their burden to establish
13   that summary judgment is warranted on Count Three. As Count Three is not brought
14   against Defendant Perry, he will be dismissed from this action.
15          Accordingly,
16          IT IS HEREBY ORDERED that Defendants’ Motion for Partial Summary
17   Judgment is granted in part, as to Counts One and Two, and denied in part as to Count
18   Three. The Court finds that there is no reason for delay and that judgment on these claims
19   shall be entered immediately in favor of Defendants. See Fed. R. Civ. Pro. 54(b).
20   Defendant Cody Perry is hereby dismissed from this action.
21          IT IS FURTHER ORDERED that Plaintiff shall file a Notice of Readiness for
22   Final Pretrial Conference within ten (10) days of this Order and in compliance with the
23   parties’ Scheduling Order (Doc. 26).
24          Dated this 25th day of August, 2021.
25
26
27                                                  Honorable Diane J. Humetewa
28                                                  United States District Judge



                                                  - 11 -
